Case: 13-13986   Date Filed: 03/19/2014   Page: 1 of 11


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13986
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:10-cv-02971-JOF

BRANCH BANKING & TRUST COMPANY,

                                                                        Plaintiff,

RL BB ACQ II-GA HARP, LLC,

                                                              Plaintiff-Appellee,

                                 versus

JOHN E. RAMSEY,
THE HARPAGON COMPANY, LLC,
HARPAGON MO, LLC,
ZACCHAEUS HOLDINGS, LLC,
DOMINUS HOLDINGS, LLC,
VESTA HOLDINGS, INC.,

                                                       Defendants-Appellants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 19, 2014)
              Case: 13-13986     Date Filed: 03/19/2014     Page: 2 of 11


Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Defendants-Appellants John E. Ramsey; the Harpagon Co., LLC; Harpagon

MO, LLC; Zacchaeus Holdings, LLC; Dominus Holdings, LLC; and Vesta

Holdings, Inc. (collectively “Defendants”) appeal from the district court’s

postjudgment order instructing the Sheriff of Fulton County, Georgia to levy on

Defendants’ real property. After review of the entire record on appeal and upon

consideration of the parties’ briefs, we vacate that order and remand.

                          I. FACTUAL BACKGROUND

      This lawsuit began with Branch Banking & Trust Co. (the “Bank”) as the

plaintiff. The Bank extended loans to Defendants pursuant to multiple loan and

guaranty agreements and entered into an interest rate swap agreement with

Defendant Harpagon Co. The Bank filed this action to recover amounts due under

the terms of those agreements.

      In February 2012, the district court determined that Defendants had breached

the relevant agreements and granted summary judgment in favor of the Bank’s

successor in interest, the Rialto Real Estate Fund (“Rialto”). The district court

entered a money judgment in the amount of $9,972,059.32 against Defendants.1

Subsequently, Rialto assigned and transferred that money judgment to RL BB

      1
       Defendant Harpagon MO was liable for only $1,616,952.15, and Defendant Harpagon
Co. was liable for only $8,355,107.17.
                                           2
              Case: 13-13986     Date Filed: 03/19/2014     Page: 3 of 11


ACQ II-GA HARP, LLC (“RL BB”). On July 24, 2012, the district court entered

an amended money judgment in that same amount in favor of Rialto’s successor in

interest, RL BB. Accordingly, for the purposes of this appeal, the plaintiff is now

RL BB.

      On August 3, 2012, the district court issued a federal writ of execution for

the enforcement of the amended money judgment. The federal writ was directed

“TO THE MARSHAL OF: THE NORTHERN DISTRICT OF GEORGIA” and

commanded that Defendants’ land in this district be levied to satisfy the debt

reflected in that judgment.

      More than a year later, on August 27, 2013, Plaintiff RL BB filed a motion

requesting that the district court issue an order “instructing and/or allowing the

Sheriff of Fulton County, Georgia to conduct levies of any and all real properties in

the name or names of Defendants.” Plaintiff RL BB noted that the district court

had issued its federal writ of execution and asserted that, under Rule 69(a)(1) of the

Federal Rules of Civil Procedure, it could enforce that amended money judgment

by way of that writ of execution and the procedures of the state in which the

district court was located, in this case, Georgia. However, Plaintiff RL BB

asserted that it first needed the district court to issue the requested order before

Plaintiff RL BB could use Georgia’s enforcement procedures involving the Fulton

County Sheriff. Plaintiff RL BB explained that the “Sheriff of Fulton County,


                                           3
                Case: 13-13986        Date Filed: 03/19/2014        Page: 4 of 11


Georgia has informed Plaintiff that it needs to obtain an Order from this Court

instructing the Sheriff to levy upon any and all property of the Judgment Debtors

located in Fulton County, Georgia.”

       Two days later, on August 29, 2013, the district court issued an order

instructing the Fulton County Sheriff to “levy any and all real property or

properties in the name or names of Defendants” to satisfy the amended money

judgment (“the Sheriff’s Order”). That same day, Defendants filed a notice of

appeal.

       On December 16, 2013, while this appeal was pending, Plaintiff RL BB filed

a copy of the federal writ of execution that reflected that the writ had now been

filed and recorded with the Clerk of Superior Court of Fulton County, Georgia on

August 10, 2012.2

                                       II. DISCUSSION

A.      Appellate Jurisdiction under 28 U.S.C. § 1291

       Under 28 U.S.C. § 1291, this Court has jurisdiction only of appeals from

“final decisions of the district courts.” 28 U.S.C. § 1291; see Mayer v. Wall St.


       2
         Plaintiff RL BB’s request for this Court to take judicial notice—of the fact that Plaintiff
RL BB has filed and recorded the federal writ of execution with the Clerk of Superior Court of
Fulton County, Georgia—is GRANTED. See Fed. R. Evid. 201(b) (“The court may judicially
notice a fact that is not subject to reasonable dispute because it: (1) is generally known within the
trial court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.”); see also Lozman v. City of Riviera Beach,
713 F.3d 1066, 1075 n.9 (11th Cir. 2013) (taking judicial notice of court documents from a state
eviction action).
                                                 4
                Case: 13-13986         Date Filed: 03/19/2014        Page: 5 of 11


Equity Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012). “A final decision is

typically one that ends the litigation on the merits and leaves nothing for the court

to do but execute its judgment.” Mayer, 672 F.3d at 1224 (internal quotation

marks omitted).

       Of course, this appeal involves a postjudgment proceeding. And, therefore,

“the meaning of a final decision is less clear because the proceeding[] necessarily

follow[s] a final judgment.” Id. (internal quotation marks omitted). Further, where

there is a final judgment, this Court treats “the postjudgment proceeding as a free-

standing litigation.” Id. (quotation marks omitted). Thus, the district court’s

postjudgment order is final only “if it disposes of all the issues raised in the motion

that initially sparked the postjudgment proceedings.” Id.

       Here, we must determine if the district court’s Sheriff’s Order is a final

decision. In this case, Plaintiff RL BB filed a motion requesting a post-judgment

order for the Fulton County Sheriff to levy on Defendants’ property, and the

district court entered an order disposing of all issues in that postjudgment motion. 3


       3
         Plaintiff RL BB argues that we lack jurisdiction because, “[a]s a general matter,
challenges to orders entered in aid of execution on a judgment are not appealable.” In support,
Plaintiff cites United States v. Moore, 878 F.2d 331, 331 (9th Cir. 1989) (dismissing appeal and
stating that “this court [has] held that the denial of a motion to quash a writ of execution is not an
appealable order” because “the order did not finally dispose of an entire controversy between the
parties”). We do not find Moore persuasive here, however, because the Ninth Circuit has held
that Moore’s ruling only applies to interlocutory orders and does not apply where there are no
other matters before the district court, as is the case here. See United States v. Mays, 430 F.3d
963, 965 (9th Cir. 2005).


                                                  5
               Case: 13-13986       Date Filed: 03/19/2014     Page: 6 of 11


Therefore, the Sheriff’s Order is a final decision, and we have jurisdiction over this

appeal from that Sheriff’s Order under § 1291.

B.     Article III Standing

       Plaintiff RL BB argues that Defendants lack standing to appeal because they

cannot show any actual or imminent injury, as the Fulton County Sheriff has not

yet levied on any of Defendants’ property.

       To show standing, a litigant must show: “(1) an injury in fact, meaning an

injury that is concrete and particularized, and actual or imminent, (2) a causal

connection between the injury and the causal conduct, and (3) a likelihood that the

injury will be redressed by a favorable decision.” See KH Outdoor, L.L.C. v. Clay

Cnty., 482 F.3d 1299, 1303 (11th Cir. 2007) (quotation omitted); Hollingsworth v.

Perry, 570 U.S. ___, ___, 133 S. Ct. 2652, 2661 (2013) (applying the three-part

standing test in the appellate context). 4

       One difference between standing to appeal and standing to bring suit is that,

at the appellate level, the focus shifts to injury caused by the judgment rather than

injury caused by the defendant. See 15A Charles A. Wright, Arthur R. Miller &

Edward H. Cooper, Federal Practice and Procedure § 3902 (2d ed. 1992); see also

Wolff v. Cash 4 Titles, 351 F.3d 1348, 1353-54 (11th Cir. 2003) (providing that



       4
       The party invoking federal jurisdiction bears the burden of proving standing. KH
Outdoor, 482 F.3d at 1303.
                                              6
              Case: 13-13986     Date Filed: 03/19/2014    Page: 7 of 11


“[o]nly a litigant who is aggrieved by the judgment or order may appeal”

(quotation marks omitted)).

      Defendants have satisfied their burden to show standing. First, Defendants

are the actual litigants subject to the amended money judgment and thus are

directly affected by the district court’s order allowing the Fulton County Sheriff to

levy on their property. Second, there are differences between having a U.S.

marshal, rather than the Fulton County Sheriff, levy on and sell property. For

example, a U.S. marshal’s commission related to selling property appear to be

lower than the Fulton County Sheriff’s commission. Compare Ga. Code Ann.

§ 15-16-21(b)(7) (providing for (1) an 8 percent commission for sales of property

for $50 or less, (2) a 6 percent commission on “excess above $50.00 up to

$550.00,” and (3) a 3 percent commission on “all sums exceeding $550.00, on

excess”) with 28 U.S.C. § 1921(c)(1) (providing for “a commission of 3 percent of

the first $1,000 collected and 1 1/2 percent on the excess of any sum over

$1,000”). There is also an inherent difference under federalism principles between

having a federal officer, who routinely executes federal judgments, versus a state

officer, levy on Defendants’ real property. Therefore, the Defendants’ injury is

actual, and not merely speculative, and is directly traceable to the district court’s

order allowing the Fulton County Sheriff, as opposed to the U.S. marshal, to levy

on Defendants’ property. See KH Outdoor, 482 F.3d at 1303. Finally,


                                           7
                Case: 13-13986        Date Filed: 03/19/2014       Page: 8 of 11


Defendants’ injury is redressible by a favorable judicial decision by this Court. 5

Thus, we conclude that Defendants have appellate standing.

C.     Enforcement of the Amended Judgment 6

       Defendants argue that the district court lacked authority under Rule 69(a) of

the Federal Rules of Civil Procedure to order the Fulton County Sheriff to levy on

Defendants’ property and that only a U.S. marshal could levy on their property.

       Rule 69(a) addresses writs of execution in postjudgment proceedings in

federal courts. See Fed. R. Civ. P. 69(a)(1). Under Rule 69(a), “[a] money

judgment is enforced by a writ of execution, unless the court directs otherwise.”

Id. Thus, the amended money judgment here is enforced by way of a writ of

execution.7 The question in this appeal, though, is who can carry out the writ of



       5
         Plaintiff RL BB also argues that Defendants’ injury is not redressible because the Fulton
County Sheriff can execute the federal judgment even if the district court had not entered the
Sheriff’s Order. In support, they cite Tunnelite, Inc. v. Estate of Sims, 597 S.E.2d 555 (Ga. Ct.
App. 2004), and Guin v. Alarm Detection Indus. Inc., 628 S.E.2d 376 (Ga. Ct. App. 2006).
        Plaintiff RL BB’s argument is undermined by its admission in the district court that the
Fulton County Sheriff would not execute the federal judgment without the district court first
issuing an order instructing the sheriff to levy on Defendants’ property. In addition, the federal
writ of execution commands the U.S. Marshal for the Northern District of Georgia, not the
Fulton County Sheriff, to levy on Defendants’ property. Finally, Tunnelite and Guin are not
relevant, as they do not address the situation presented here, that is, who should execute a federal
writ of execution. See Tunnelite, 597 S.E.2d at 556-57; Guin, 628 S.E.2d at 376-77.
       6
       “[T]o the extent that the issue involves the interpretation of the Federal Rules of Civil
Procedure, we review de novo.” Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1279 (11th Cir.
2000).
       7
        In Plaintiff RL BB’s motion for the Sheriff’s Order, Plaintiff RL BB indicated that it
sought to use the federal writ of execution to enforce the amended money judgment. Plaintiff
RL BB did not ask the district court to enforce the amended money judgment by any way other
                                                 8
                Case: 13-13986       Date Filed: 03/19/2014       Page: 9 of 11


execution and levy on Defendants’ property: stated another way, who can execute

the federal writ.

       A federal statute expressly addresses who can execute the federal writ of

execution. Specifically, 28 U.S.C. § 566 provides that “[e]xcept as otherwise

provided by law or Rule of Procedure, the United States Marshals Service shall

execute all lawful writs, process, and orders issued under the authority of the

United States . . . .” 28 U.S.C. § 566(c) (emphases added). Plaintiff has failed to

point us to any statute or procedural rule providing that someone other than a U.S.

marshal may levy on property in the course of executing a federal writ, and we can

find none.8 Thus, we conclude that, under Rule 69(a) and § 566(c), only a U.S.

marshal may execute the federal writ of execution by levying on and selling

Defendants’ property. 9

       We recognize that Rule 69(a) also provides that “[t]he procedure on

execution--and in proceedings supplementary to and in aid of judgment or



than a federal writ of execution. Thus, the “unless the court directs otherwise” language of Rule
69(a) is not at issue here.
       8
         We do not decide what procedures must be followed in serving the writ of execution and
selling the levied property in the course of enforcing the amended judgment under Rule 69(a).
       9
         Under Georgia law, a valid levy on real property may be accomplished by: (1) the
levying officer making an official entry of levy on the execution, or (2)the levying officer
constructively seizing the real property. Huff v. Harpagon Co., 692 S.E.2d 336, 337 (Ga. 2010)
(holding that the mere issuance of a writ of execution or its recordation does not qualify as a
valid levy).


                                                9
               Case: 13-13986       Date Filed: 03/19/2014      Page: 10 of 11


execution--must accord with the procedure of the state where the court is located,

but a federal statute governs to the extent it applies.” Id. Rule 69(a) therefore

adopts state procedures for execution only to the extent that there is no applicable

federal statute or rule. See id.; 12 Charles A. Wright, Arthur R. Miller & Edward

H. Cooper, Federal Practice and Procedure § 3012 (2d ed. 1992). 10 But, as noted

above, there is a federal statute stating that the U.S. Marshals Service “shall

execute all lawful writs,” and thus, that federal statute governs here. See 28 U.S.C.

§ 566(c); see also Yazoo & M.V.R. Co. v. City of Clarksdale, 257 U.S. 10, 18, 24

42 S. Ct. 27, 29, 31 (1921) (interpreting Rule 69’s predecessor, § 916 of the

Revised Statutes, and determining that judgment creditors were entitled only to

remedies “similar” to those of the state court and that the officer executing a

federal writ of execution “must be the marshal, and not the sheriff” (emphasis

added)); Fed. R. Civ. P. 69(a), advisory committee notes (providing that Rule 69

follows in substance former 28 U.S.C. § 727, the predecessor of which was R.S.

§ 916). 11

                                   III. CONCLUSION


       10
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to October 1, 1981.
       11
        We do not address whether Plaintiff can have the Fulton County Sheriff levy on
Defendants’ property after domesticating the amended judgment under Georgia law. See Ga.
Code Ann. § 9-12-130 et seq. There is no contention here that plaintiff has domesticated the
amended judgment.
                                               10
             Case: 13-13986   Date Filed: 03/19/2014   Page: 11 of 11


      For the foregoing reasons, we vacate the Sheriff’s Order and remand for

further proceedings.

      VACATED AND REMANDED.




                                       11